Exhibit 10.11

 

Sito mobile, LTD. 2017 EQUITY INCENTIVE PLAN

 

Section 1. Successor To and Continuation of Prior Plan.

 

(a) Sito Mobile, Ltd. 2017 Equity Incentive Plan (the “Plan”) is the successor
to and continuation of the 2008 Stock Option Plan (the “Prior Plan”). From and
after the Effective Date, no additional awards will be granted under the Prior
Plan. All awards granted on or after the Effective Date will be granted under
this Plan. All awards granted under the Prior Plan will remain subject to the
terms of the Prior Plan.

 

(b) All shares that are available for issuance under the Prior Plan as of the
Effective Date, and all shares that become available for issuance under the
Prior Plan following the Effective Date in accordance with the terms of the
Prior Plan (collectively, the “Additional Shares”) may be issued to Participants
pursuant to the terms of this Plan. The Plan Limit described in Section 4(a)
herein shall be increased by such number of Additional Shares.

 

Section 2. Purpose; Definitions. The purposes of the Plan are to: (a) enable
SITO Mobile, Ltd. (the “Company”) and its affiliated companies to recruit and
retain highly qualified employees, directors and consultants; (b) provide those
employees, directors and consultants with an incentive for productivity; and (c)
provide those employees, directors and consultants with an opportunity to share
in the growth and value of the Company.

 

For purposes of the Plan, the following terms will have the meanings defined
below, unless the context clearly requires a different meaning:

 

(a) “Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.

 

(b) “Applicable Law” means the legal requirements relating to the administration
of and issuance of securities under stock incentive plans, including, without
limitation, the requirements of state corporations law, federal, state and
foreign securities law, federal, state and foreign tax law, federal and state
banking law, and the requirements of any stock exchange or quotation system upon
which the Shares may then be listed or quoted.

 

(c) “Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Cash Awards or Performance Awards made under this
Plan.

 

(d) “Award Agreement” means, with respect to any particular Award, the written
document that sets forth the terms of that particular Award.

 

(e) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

(f) “Cash Award” means an award that is granted under Section 11.

  

 

 

 

(g) “Cause” means (i) Participant’s refusal to comply with any lawful directive
or policy of the Company which refusal is not cured by the Participant within
ten (10) days of such written notice from the Company; (ii) the Company’s
determination that Participant has committed any act of dishonesty,
embezzlement, unauthorized use or disclosure of confidential information or
other intellectual property or trade secrets, common law fraud or other fraud
against the Company or any Subsidiary or Affiliate; (iii) a material breach by
the Participant of any written agreement with or any fiduciary duty owed to any
Company or any Subsidiary or Affiliate; (iv) Participant’s conviction (or the
entry of a plea of a nolo contendere or equivalent plea) in a court of competent
jurisdiction of a felony or any misdemeanor involving material dishonesty or
moral turpitude; or (v) Participant’s habitual or repeated misuse of, or
habitual or repeated performance of Participant’s duties under the influence of,
alcohol, illegally obtained prescription controlled substances or
non-prescription controlled substances. Notwithstanding the foregoing, if a
Participant and the Company (or any of its Affiliates) have entered into an
employment agreement, consulting agreement or other similar agreement that
specifically defines “cause,” then with respect to such Participant, “Cause”
shall have the meaning defined in such other agreement.

 

(h) “Change in Control” shall mean the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total power to vote for the election of
directors of the Company; (ii) during any twelve month period, individuals who
at the beginning of such period constitute the Board and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in Section 2(h)(i), Section
2(h)(iii), Section 2(h)(iv) or Section 2(h)(v) hereof) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period of whose election or nomination
for election was previously approved, cease for any reason to constitute a
majority thereof; (iii) the merger or consolidation of the Company with another
corporation where the stockholders of the Company, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to 50% or more of all votes
to which all stockholders of the surviving corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); (iv) the sale or other disposition
of all or substantially all of the assets of the Company; (v) a liquidation or
dissolution of the Company or (vi) acceptance by shareholders of the Company of
shares in a share exchange if the shareholders of the Company immediately before
such share exchange do not or will not own directly or indirectly immediately
following such share exchange more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of the entity resulting from
or surviving such share exchange in substantially the same proportion as their
ownership of the voting securities outstanding immediately before such share
exchange.

 

Notwithstanding anything in the Plan or an Award Agreement to the contrary, if
an Award is subject to Section 409A of the Code, no event that, but for the
application of this paragraph, would be a Change in Control as defined in the
Plan or the Award Agreement, as applicable, shall be a Change in Control unless
such event is also a “change in control event” as defined in Section 409A of the
Code.

  

 -2- 

 

 

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

(j) “Committee” means the committee designated by the Board to administer the
Plan under Section 3. To the extent required under Applicable Law, the Committee
shall have at least two members and each member of the Committee shall be a
Non-Employee Director and an Outside Director.

 

(k) “Director” means a member of the Board.

 

(l) “Disability” means a condition rendering a Participant Disabled.

 

(m) “Disabled” will have the same meaning as set forth in Section 22(e)(3) of
the Code.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(o) “Fair Market Value” means, as of any date, the value of a Share determined
as follows: (i) if the Shares are listed on any established stock exchange or a
national market system, including, without limitation, the Nasdaq Capital
Market, the Fair Market Value of a Share will be the closing sales price for
such stock as quoted on that system or exchange (or the system or exchange with
the greatest volume of trading in Shares) at the close of regular hours trading
on the day of determination; (ii) if the Shares are regularly quoted by
recognized securities dealers but selling prices are not reported, the Fair
Market Value of a Share will be the mean between the high bid and low asked
prices for Shares at the close of regular hours trading on the day of
determination; or (iii) if Shares are not traded as set forth above, the Fair
Market Value will be determined in good faith by the Committee taking into
consideration such factors as the Committee considers appropriate, such
determination by the Committee to be final, conclusive and binding.
Notwithstanding the foregoing, in connection with a Change in Control, Fair
Market Value shall be determined in good faith by the Committee, such
determination by the Committee to be final conclusive and binding.

 

(p) “Incentive Stock Option” means any Option intended to be an “Incentive Stock
Option” within the meaning of Section 422 of the Code.

 

(q) “Non-Employee Director” will have the meaning set forth in
Rule 16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission.

 

(r) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.

 

(s) “Option” means any option to purchase Shares (including an option to
purchase Restricted Stock, if the Committee so determines) granted pursuant to
Section 6 hereof.

 

(t) “Outside Director” means a member of the Board who meets the definition of
an “outside director” under Section 162(m) of the Code.

  

 -3- 

 

 

(u) “Parent” means, in respect of the Company, a “parent corporation” as defined
in Section 424(e) of the Code.

 

(v) “Participant” means an employee, consultant, Director, or other service
provider of or to the Company or any of its respective Affiliates to whom an
Award is granted.

 

(w) “Performance Award” means any Award that, pursuant to Section 12, is
granted, vested and/or settled upon the achievement of specified performance
conditions.

 

(x) “Performance Goal” means a goal that must be met by the end of a period
specified by the Committee (but that is substantially uncertain of being met
before the grant of the Award) based upon: sales; net sales; return on sales;
revenue, net revenue, product revenue or system-wide revenue (including growth
of such revenue measures); operating income (before or after taxes); pre- or
after-tax income or loss (before or after allocation of corporate overhead and
bonus); earnings or loss per share; net income or loss (before or after taxes);
return on equity; total stockholder return; return on assets or net assets;
appreciation in and/or maintenance of the price of the Shares or any other
publicly-traded securities of the Company; market share; gross profits; gross or
net profit margin; gross profit growth; net operating profit (before or after
taxes); operating earnings; earnings or losses or net earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and amortization); economic value-added models or
equivalent metrics; comparisons with various stock market indices; reductions in
costs; cash flow (including operating cash flow and free cash flow) or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
cash flow return on capital; improvement in or attainment of expense levels or
working capital levels, including cash, inventory and accounts receivable;
general and administrative expense savings; inventory control; operating margin;
gross margin; year-end cash; cash margin; debt reduction; stockholders equity;
operating efficiencies; cost reductions or savings; customer satisfaction;
customer growth; productivity or productivity ratios; regulatory achievements;
strategic partnerships or transactions (including in-licensing and out-licensing
of intellectual property; establishing relationships with commercial entities
with respect to the marketing, distribution and sale of the Company’s products;
supply chain achievements (including establishing relationships with
manufacturers or suppliers of component materials and manufacturers of the
Company’s products); co-development, co-marketing, profit sharing, joint venture
or other similar arrangements); financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital or assets under
management; financing and other capital raising transactions (including sales of
the Company’s equity or debt securities); debt level year-end cash position;
book value; competitive market metrics; timely completion of new product
roll-outs; sales or licenses of the Company’s assets; royalty income;
implementation, completion or attainment of measurable objectives with respect
to research, development, manufacturing, commercialization, products or
projects, production volume levels, acquisitions and divestitures, succession
and hiring projects, reorganization and other corporate transactions, expansions
of specific business operations and meeting divisional or project budgets; and
recruiting and maintaining personnel. The Committee shall have discretion to
determine the specific targets with respect to each of these categories of
Performance Goals and may apply them to the Company as a whole or to any
Subsidiary, division or other unit of the Company.

 

 -4- 

 

 

(y) “Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.

 

(z) “Restricted Stock” means Shares that are subject to restrictions pursuant to
Section 9 hereof.

 

(aa) “Restricted Stock Unit” means a right granted under and subject to
restrictions pursuant to Section 10 hereof.

 

(bb) “Shares” means shares of the Company’s common stock, subject to
substitution or adjustment as provided in Section 4(c) hereof.

 

(cc) “Stock Appreciation Right” means a right granted under and subject to
Section 7 hereof.

 

(dd) “Subsidiary” means, in respect of the Company, a subsidiary company as
defined in Sections 424(f) and (g) of the Code.

 

Section 3. Administration. The Plan shall be administered by the Committee. Any
action of the Committee in administering the Plan shall be final, conclusive and
binding on all persons, including the Company, its Subsidiaries, Affiliates,
their respective employees, the Participants, persons claiming rights from or
through Participants and stockholders of the Company.

 

The Committee will have full authority to grant Awards under this Plan and
determine the terms of such Awards. Such authority will include the right to:

 

(a) select the individuals to whom Awards are granted (consistent with the
eligibility conditions set forth in Section 5);

 

(b) determine the type of Award to be granted;

 

(c) determine the number of Shares, if any, to be covered by each Award;

 

(d) establish the terms and conditions of each Award;

 

(e) subject to Section 12, establish the performance conditions relevant to any
Award and certify whether such performance conditions have been satisfied;

 

(f) approve forms of agreements (including Award Agreements) for use under the
Plan;

 

(g) determine whether and under what circumstances an Option may be exercised
without a payment of cash under Section 6(d);

 

(h) accelerate the vesting or exercisability of an Award and to modify or amend
each Award, subject to Section 13; and

  

 -5- 

 

 

(i) extend the period of time for which an Option or Stock Appreciation Right is
to remain exercisable following a Participant’s termination of service to the
Company from the limited period otherwise in effect for that Option or Stock
Appreciation Right to such greater period of time as the Committee deems
appropriate, but in no event beyond the expiration of the term of the Option or
Stock Appreciation Right.

 

The Committee will have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it, from
time to time, deems advisable; to establish the terms and form of each Award
Agreement; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it deems necessary to carry out the intent of the
Plan.

 

The Committee, in its discretion, may refer any matter arising hereunder to the
Board or other committee designated by the Board, together with its report and
recommendation, unless such matter is required to be approved by a compensation
committee comprised solely of independent directors under Applicable Law,
regulation or listing standards.

 

The Committee may delegate to one or more officers of the Company the authority
to grant Awards to Participants who are not subject to the requirements of
Section 16 of the Exchange Act or Section 162(m) of the Code and the rules and
regulations thereunder, provided that the Committee shall have fixed the total
number of Shares subject to such delegation. Any such delegation shall be
subject to the applicable corporate laws of the State of Delaware. The Committee
may revoke any such allocation or delegation at any time for any reason with or
without prior notice.

 

No Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

 

Section 4. Shares Subject to the Plan.

 

(a) Shares Subject to the Plan. Subject to adjustment as provided in Section
4(c) of the Plan, the maximum number of Shares that may be issued in respect of
Awards under the Plan is 2,000,000 Shares (the “Plan Limit”), all of which
Shares may be issued in respect of Incentive Stock Options. Any shares issued
hereunder may consist, in whole or in part, of authorized and unissued shares or
treasury shares. Any shares issued by the Company through the assumption or
substitution of outstanding grants in connection with the acquisition of another
entity shall not reduce the maximum number of shares available for delivery
under the Plan.

 

(i) In accordance with the requirements under Section 162(m) of the Code, the
maximum number of Shares underlying Awards (including Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units and Performance
Awards) that may be granted during a calendar year to any individual Participant
shall be fifty percent (50%) of the Plan Limit.

 

(ii) The maximum total grant date fair value of Awards (as measured by the
Company for financial accounting purposes) granted to any Participant in his or
her capacity as a Non-Employee Director in any single calendar year shall not
exceed $250,000.

  

 -6- 

 

 

(b) Effect of the Expiration or Termination of Awards. If and to the extent that
an Option or Stock Appreciation Right expires, terminates or is canceled or
forfeited for any reason without having been exercised in full, the Shares
associated with that Award will again become available for grant under the Plan.
Similarly, if and to the extent an Award of Restricted Stock or Restricted Stock
Units is canceled or forfeited for any reason, the Shares subject to that Award
will again become available for grant under the Plan. Shares withheld in
settlement of a tax withholding obligation associated with an Award, or in
satisfaction of the exercise price payable upon exercise of an Option, will not
become available for grant under the Plan.

 

(c) Other Adjustment. In the event of any corporate event or transaction such as
a merger, consolidation, reorganization, recapitalization, stock split, reverse
stock split, split up, spin-off, combination of shares, exchange of shares,
stock dividend, dividend in kind, or other like change in capital structure
(other than ordinary cash dividends) to shareholders of the Company, or other
similar corporate event or transaction affecting the Shares, the Committee, to
prevent dilution or enlargement of Participants’ rights under the Plan, shall,
in such manner as it may deem equitable, substitute or adjust, in its sole
discretion, the number and kind of shares that may be issued under the Plan or
under any outstanding Awards, the number and kind of shares subject to
outstanding Awards, the exercise price, grant price or purchase price applicable
to outstanding Awards, and/or any other affected terms and conditions of this
Plan or outstanding Awards. The Committee shall not make any adjustment that
would adversely affect the status of any Award that is “performance-based
compensation” under Section 162(m) of the Code.

 

(d) Change in Control. Notwithstanding anything to the contrary set forth in the
Plan, upon any Change in Control, the Committee may, in its sole and absolute
discretion and without the need for the consent of any Participant, take one or
more of the following actions contingent upon the occurrence of that Change in
Control:

 

(i) cause any or all outstanding Awards to become vested and immediately
exercisable (as applicable), in whole or in part;

 

(ii) cause any outstanding Option or Stock Appreciation Right to become fully
vested and immediately exercisable for a reasonable period in advance of the
Change in Control and, to the extent not exercised prior to that Change in
Control, cancel that Option or Stock Appreciation Right upon closing of the
Change in Control;

 

(iii) cancel any unvested Award or unvested portion thereof, with or without
consideration;

 

(iv) cancel any Award in exchange for a substitute award;

 

(v) redeem any Restricted Stock or Restricted Stock Unit for cash and/or other
substitute consideration with value equal to the Fair Market Value of an
unrestricted Share on the date of the Change in Control;

  

 -7- 

 

 

(vi) cancel any Option or Stock Appreciation Right in exchange for cash and/or
other substitute consideration with a value equal to: (A) the number of Shares
subject to that Option or Stock Appreciation Right, multiplied by (B) the
difference, if any, between the Fair Market Value per Share on the date of the
Change in Control and the exercise price of that Option or Stock Appreciation
Right ; provided, that if the Fair Market Value per Share on the date of the
Change in Control does not exceed the exercise price of any such Option or Stock
Appreciation Right, the Committee may cancel that Option or Stock Appreciation
Right without any payment of consideration therefor; and/or

 

(vii) take such other action as the Committee shall determine to be reasonable
under the circumstances.

 

Notwithstanding any provision of this Section 4(d), in the case of any Award
subject to Section 409A of the Code, such Award shall vest and be distributed
only in accordance with the terms of the applicable Award Agreement and the
Committee shall only be permitted to use discretion to the extent that such
discretion would be permitted under Section 409A of the Code.

 

In the discretion of the Committee, any cash or substitute consideration payable
upon cancellation of an Award may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Award immediately
prior to the Change in Control, or (ii) earn-out, escrow, holdback or similar
arrangements, to the extent such arrangements are applicable to any
consideration paid to stockholders in connection with the Change in Control.

 

Section 5. Eligibility. Employees, Directors, consultants, and other individuals
who provide services to the Company or its Affiliates are eligible to be granted
Awards under the Plan; provided, however, that only employees of the Company,
any Parent or a Subsidiary are eligible to be granted Incentive Stock Options.

 

Section 6. Options. Options granted under the Plan may be of two types:
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options. The Award
Agreement shall state whether such grant is an Incentive Stock Option or a
Non-Qualified Stock Option. Any Option granted under the Plan will be in such
form as the Committee may at the time of such grant approve.

 

The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee deems appropriate in
its sole and absolute discretion:

 

(a) Option Price. The exercise price per Share under an Option will be
determined by the Committee and will not be less than 100% of the Fair Market
Value of a Share on the date of the grant. However, any Incentive Stock Option
granted to any Participant who, at the time the Option is granted, owns, either
directly and/or within the meaning of the attribution rules contained in
Section 424(d) of the Code, stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company, will have an exercise price
per Share of not less than 110% of Fair Market Value per Share on the date of
the grant.

  

 -8- 

 

 

(b) Option Term. The term of each Option will be fixed by the Committee, but no
Option will be exercisable more than 10 years after the date the Option is
granted. However, any Incentive Stock Option granted to any Participant who, at
the time such Option is granted, owns, either directly and/or within the meaning
of the attribution rules contained in Section 424(d) of the Code, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, may not have a term of more than 5 years. No Option may be
exercised by any Person after expiration of the term of the Option.

 

(c) Exercisability. Options will vest and be exercisable at such time or times
and subject to such terms and conditions as determined by the Committee.

 

(d) Method of Exercise. Subject to the terms of the applicable Award Agreement,
the exercisability provisions of Section 6(c) and the termination provisions of
Section 8, Options may be exercised in whole or in part from time to time during
their term by the delivery of written notice to the Company specifying the
number of Shares to be purchased. Such notice will be accompanied by payment in
full of the purchase price, either by certified or bank check, or such other
means as the Committee may accept. The Committee may, in its sole discretion,
permit payment of the exercise price of an Option in the form of previously
acquired Shares based on the Fair Market Value of the Shares on the date the
Option is exercised or through means of a “net settlement,” whereby the Option
exercise price will not be due in cash and where the number of Shares issued
upon such exercise will be equal to: (A) the product of (i) the number of Shares
as to which the Option is then being exercised, and (ii) the excess, if any, of
(a) the then current Fair Market Value per Share over (b) the Option exercise
price, divided by (B) the then current Fair Market Value per Share.

 

No Shares will be issued upon exercise of an Option until full payment therefor
has been made. A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, if requested, has given the representation described in
Section 19(a) hereof and fulfills such other conditions as may be set forth in
the applicable Award Agreement.

 

(e) Incentive Stock Option Limitations. In the case of an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time of grant) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company, its Parent or any Subsidiary will not exceed
$100,000. For purposes of applying the foregoing limitation, Incentive Stock
Options will be taken into account in the order granted. To the extent any
Option does not meet such limitation, that Option will be treated for all
purposes as a Non-Qualified Stock Option.

 

(f) Termination of Service. Unless otherwise specified in the applicable Award
Agreement or as otherwise provided by the Committee at or after the time of
grant, Options will be subject to the terms of Section 8 with respect to
exercise upon or following termination of employment or other service.

  

 -9- 

 

 

Section 7. Stock Appreciation Right. Subject to the other terms of the Plan, the
Committee may grant Stock Appreciation Rights to eligible individuals. Each
Stock Appreciation Right shall represent the right to receive, upon exercise, an
amount equal to the number of Shares subject to the Award that is being
exercised multiplied by the excess of (i) the Fair Market Value of a Share on
the date the Award is exercised, over (ii) the exercise price specified in the
applicable Award Agreement. Distributions may be made in cash, Shares, or a
combination of both, at the discretion of the Committee. Each Stock Appreciation
Right shall be evidenced by an Award Agreement in a form that is approved by the
Committee. Such Award Agreement shall indicate the price, the term and the
vesting schedule for such Award. A Stock Appreciation Right exercise price may
never be less than the Fair Market Value of the underlying common stock of the
Company on the date of grant of such Stock Appreciation Right. The term of each
Stock Appreciation Right will be fixed by the Committee, but no Stock
Appreciation Right will be exercisable more than 10 years after the date the
Stock Appreciation Right is granted. Subject to the terms and conditions of the
applicable Award Agreement, Stock Appreciation Rights may be exercised in whole
or in part from time to time during their term by the delivery of written notice
to the Company specifying the number of Shares to be exercised. Unless otherwise
specified in the applicable Award Agreement or as otherwise provided by the
Committee at or after the time of grant, Stock Appreciation Rights will be
subject to the terms of Section 8 with respect to exercise upon or following
termination of employment or other service.

 

Section 8. Termination of Service. Unless otherwise specified with respect to a
particular Option or Stock Appreciation Right in the applicable Award Agreement
or otherwise determined by the Committee, any portion of an Option or Stock
Appreciation Right that is not exercisable upon termination of service will
expire immediately and automatically upon such termination and any portion of an
Option or Stock Appreciation Right that is exercisable upon termination of
service will expire on the date it ceases to be exercisable in accordance with
this Section 8.

 

(a) Termination by Reason of Death. If a Participant’s service with the Company
or any Affiliate terminates by reason of death, any Option or Stock Appreciation
Right held by such Participant may thereafter be exercised, to the extent it was
exercisable at the time of his or her death or on such accelerated basis as the
Committee may determine at or after grant, by the legal representative of the
estate or by the legatee of the Participant, for a period expiring (i) at such
time as may be specified by the Committee at or after grant, or (ii) if not
specified by the Committee, then 12 months from the date of death, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, upon the
expiration of the stated term of such Option or Stock Appreciation Right.

 

(b) Termination by Reason of Disability. If a Participant’s service with the
Company or any Affiliate terminates by reason of Disability, any Option or Stock
Appreciation Right held by such Participant may thereafter be exercised by the
Participant or his personal representative, to the extent it was exercisable at
the time of termination, or on such accelerated basis as the Committee may
determine at or after grant, for a period expiring (i) at such time as may be
specified by the Committee at or after grant, or (ii) if not specified by the
Committee, then 12 months from the date of termination of service, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, upon the
expiration of the stated term of such Option or Stock Appreciation Right.

  

 -10- 

 

 

(c) Cause. If a Participant’s service with the Company or any Affiliate is
terminated for Cause: (i) any Option or Stock Appreciation Right, or portion
thereof, not already exercised will be immediately and automatically forfeited
as of the date of such termination, and (ii) any Shares for which the Company
has not yet delivered share certificates will be immediately and automatically
forfeited and the Company will refund to the Participant the Option exercise
price paid for such Shares, if any.

 

(d) Other Termination. If a Participant’s service with the Company or any
Affiliate terminates for any reason other than death, Disability or Cause, any
Option or Stock Appreciation Right held by such Participant may thereafter be
exercised by the Participant, to the extent it was exercisable at the time of
such termination, or on such accelerated basis as the Committee may determine at
or after grant, for a period expiring (i) at such time as may be specified by
the Committee at or after grant, or (ii) if not specified by the Committee, then
90 days from the date of termination of service, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, upon the expiration of the
stated term of such Option or Stock Appreciation Right.

 

Section 9. Restricted Stock.

 

(a) Issuance. Restricted Stock may be issued either alone or in conjunction with
other Awards. The Committee will determine the time or times within which
Restricted Stock may be subject to forfeiture, and all other conditions of such
Awards. The purchase price for Restricted Stock may, but need not, be zero. The
prospective recipient of an Award of Restricted Stock will not have any rights
with respect to such Award, unless and until such recipient has delivered to the
Company an executed Award Agreement and has otherwise complied with the
applicable terms and conditions of such Award.

 

(b) Certificates. Upon the Award of Restricted Stock, the Committee may direct
that a certificate or certificates representing the number of shares of common
stock subject to such Award be issued to the Participant or placed in a
restricted stock account (including an electronic account) with the transfer
agent and in either case designating the Participant as the registered owner.
The certificate(s) representing such shares shall be physically or
electronically legended, as applicable, as to sale, transfer, assignment, pledge
or other encumbrances during the Restriction Period and if issued to the
Participant, returned to the Company, to be held in escrow during the
Restriction Period. As a condition to any Award of Restricted Stock, the
Participant may be required to deliver to the Company a share power, endorsed in
blank, relating to the Shares covered by such Award.

 

(c) Restrictions and Conditions. The Award Agreement evidencing the grant of any
Restricted Stock will incorporate the following terms and conditions and such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee deems appropriate in its sole and absolute discretion:

 

(i) During a period commencing with the date of an Award of Restricted Stock and
ending at such time or times as specified by the Committee (the “Restriction
Period”), the Participant will not be permitted to sell, transfer, pledge,
assign or otherwise encumber Restricted Stock awarded under the Plan. The
Committee may condition the lapse of restrictions on Restricted Stock upon the
continued employment or service of the recipient, the attainment of specified
individual or corporate performance goals, or such other factors as the
Committee may determine, in its sole and absolute discretion.

  

 -11- 

 

 

(ii) While any Share of Restricted Stock remains subject to restriction, the
Participant will have, with respect to the Restricted Stock, the right to vote
the Shares, but will not have the right to receive any cash distributions or
dividends prior to the lapse of the Restriction Period underlying such Shares
unless otherwise provided under the applicable Award Agreement or as determined
by the Committee. If any cash distributions or dividends are payable with
respect to the Restricted Stock, the Committee, in its sole discretion, may
require the cash distributions or dividends to be subjected to the same
Restriction Period as is applicable to the Restricted Stock with respect to
which such amounts are paid, or, if the Committee so determines, reinvested in
additional Restricted Stock to the extent Shares are available under Section
4(a) of the Plan. A Participant shall not be entitled to interest with respect
to any dividends or distributions subjected to the Restriction Period. Any
distributions or dividends paid in the form of securities with respect to
Restricted Stock will be subject to the same terms and conditions as the
Restricted Stock with respect to which they were paid, including, without
limitation, the same Restriction Period.

 

(iii) Subject to the provisions of the applicable Award Agreement or as
otherwise determined by the Committee, if a Participant’s service with the
Company and its Affiliates terminates prior to the expiration of the applicable
Restriction Period, the Participant’s Restricted Stock that then remains subject
to forfeiture will then be forfeited automatically.

 

Section 10. Restricted Stock Units. Subject to the other terms of the Plan, the
Committee may grant Restricted Stock Units to eligible individuals and may, in
its sole and absolute discretion, impose conditions on such units as it may deem
appropriate, including, without limitation, (i) continued employment or service
of the recipient or (ii) the attainment of specified individual or corporate
performance goals. Each Restricted Stock Unit shall be evidenced by an Award
Agreement in the form that is approved by the Committee and that is not
inconsistent with the terms and conditions of the Plan. Each Restricted Stock
Unit will represent a right to receive from the Company, upon fulfillment of any
applicable conditions, an amount equal to the Fair Market Value (at the time of
the distribution) of one Share. Distributions may be made in cash, Shares, or a
combination of both, at the discretion of the Committee. All other terms
governing Restricted Stock Units, such as vesting, time and form of payment and
termination of units shall be set forth in the applicable Award Agreement. The
Participant shall not have any shareholder rights with respect to the Shares
subject to a Restricted Stock Unit Award until that Award vests and the Shares
are actually issued thereunder. Subject to the provisions of the applicable
Award Agreement or as otherwise determined by the Committee, if a Participant’s
service with the Company terminates prior to the Restricted Stock Unit Award
vesting, the Participant’s Restricted Stock Units that then remain subject to
forfeiture will then be forfeited automatically.

 

 -12- 

 

 

Section 11. Cash Award. Subject to the other terms of the Plan, the Committee
may grant Cash Awards. An Award Agreement for a Cash Award will indicate the
applicable performance period, any applicable Performance Goals, any applicable
designation of the Award as a Performance Award, and the vesting schedule of the
Award. No Participant may be paid more than $500,000 in any calendar year in
respect of Cash Awards that are designated as Performance Awards. Unless
otherwise provided in an Award Agreement, a Participant must provide services to
the Company or its Affiliates through the last day of the performance period
applicable to the Cash Award in order to be eligible to receive payment. Unless
otherwise specified in the Award Agreement, payment in respect of a Cash Award
will be made in cash, by the 15th day of the third month following the year in
which such Award is earned.

 

Section 12. Performance Based Awards.

 

(a) Performance Awards Generally. The Committee may grant Performance Awards in
accordance with this Section 12. Performance Awards may be denominated as a
number of Shares or specified number of other Awards, which may be earned upon
achievement or satisfaction of such Performance Goals as may be specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the vesting or settlement of the
Award upon the achievement or satisfaction of such Performance Goals as may be
specified by the Committee.

 

(b) Adjustments to Performance Goals. The Committee may provide, at the time
Performance Goals are established, that adjustments will be made to those
performance goals to take into account, in any objective manner specified by
that Committee, the impact of one or more of the following: (A) gain or loss
from all or certain claims and/or litigation and insurance recoveries, (B) the
impairment of tangible or intangible assets, (C) stock-based compensation
expense, (D) restructuring activities reported in the Company’s public filings,
(E) investments, dispositions or acquisitions, (F) loss from the disposal of
certain assets, (G) gain or loss from the early extinguishment, redemption, or
repurchase of debt, (H) changes in accounting principles, or (I) any other item,
event or circumstance that would not cause an Award to fail to constitute
“qualified performance-based compensation” under Section 162(m) of the Code (to
the extent such Award is intended to be “qualified performance-based
compensation”). An adjustment described in this Section may relate to the
Company or to any subsidiary, division or other operational unit of the Company
or its Affiliates, as determined by the Committee at the time the performance
goals are established. Any adjustment shall be determined in accordance with
generally accepted accounting principles and standards, unless such other
objective method of measurement is designated by the committee at the time
performance objectives are established. In addition, adjustments will be made as
necessary to any performance criteria related to the Company’s stock to reflect
changes in corporate capitalization, including a recapitalization, stock split
or combination, stock dividend, spin-off, merger, reorganization or other
similar event or transaction affecting the Company’s equity.

 

(c) Other Terms of Performance Awards. The Committee may specify other terms
pertinent to a Performance Award in the applicable Award Agreement, including
terms relating to the treatment of that Award in the event of a Change in
Control prior to the end of the applicable performance period. The Participant
shall not have any shareholder rights with respect to the Shares subject to a
Performance Award until the Shares are actually issued thereunder. Subject to
the provisions of the applicable Award Agreement or as otherwise determined by
the Committee, if a Participant’s service with the Company terminates prior to
the Performance Award vesting, the Participant’s Performance Award or portion
thereof that then remains subject to forfeiture will then be forfeited
automatically.

  

 -13- 

 

 

Section 13. Amendments and Termination. The Board may amend, alter or
discontinue the Plan at any time. However, except as otherwise provided in
Section 4, no amendment, alteration or discontinuation will be made which would
impair the rights of a Participant with respect to an Award without that
Participant’s consent or which, without the approval of such amendment within
365 days of its adoption by the Board or by the Company’s stockholders in a
manner consistent with Treas. Reg. § 1.422-3 (or any successor provision),
would: (i) increase the total number of Shares reserved for issuance hereunder,
or (ii) change the persons or class of persons eligible to receive Awards.

 

Section 14. Prohibition on Repricing Programs. Neither the Committee nor the
Board shall (i) implement any cancellation/re-grant program pursuant to which
outstanding Options or Stock Appreciation Rights under the Plan are cancelled
and new Options or Stock Appreciation Rights are granted in replacement with a
lower exercise or base price per share, (ii) cancel outstanding Options or Stock
Appreciation Rights under the Plan with exercise prices or base prices per share
in excess of the then current Fair Market Value per Share for consideration
payable in equity securities of the Company or (iii) otherwise directly reduce
the exercise price or base price in effect for outstanding Options or Stock
Appreciation Rights under the Plan, without in each such instance obtaining
shareholder approval.

 

Section 15. Conditions Upon Grant of Awards and Issuance of Shares.

 

(a) The implementation of the Plan, the grant of any Award and the issuance of
Shares in connection with the issuance, exercise or vesting of any Award made
under the Plan shall be subject to the Company’s procurement of all approvals
and permits required by regulatory authorities having jurisdiction over the
Plan, the Awards made under the Plan and the Shares issuable pursuant to those
Awards.

 

(b) No Shares or other assets shall be issued or delivered under the Plan unless
and until there shall have been compliance with all applicable requirements of
Applicable Law, including the filing and effectiveness of the Form S-8
registration statement for the Shares issuable under the Plan, and all
applicable listing requirements of any stock exchange on which Shares are then
listed for trading.

 

Section 16. Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, encumbered, or
hypothecated to, or in favor of, or subject to any lien, obligation, or
liability of such Participant to, any party, other than the Company, any
Subsidiary or Affiliate, or assigned or transferred by such Participant other
than by will or the laws of descent and distribution, and such Awards and rights
shall be exercisable during the lifetime of the Participant only by the
Participant or his or her guardian or legal representative. Notwithstanding the
foregoing, the Committee may, in its discretion, provide that Awards or other
rights or interests of a Participant granted pursuant to the Plan (other than an
Incentive Stock Option) be transferable, without consideration, to immediate
family members (i.e., children, grandchildren or spouse), to trusts for the
benefit of such immediate family members and to partnerships in which such
family members are the only partners. The Committee may attach to such
transferability feature such terms and conditions as it deems advisable. In
addition, a Participant may, in the manner established by the Committee,
designate a beneficiary (which may be a person or a trust) to exercise the
rights of the Participant, and to receive any distribution, with respect to any
Award upon the death of the Participant. A beneficiary, guardian, legal
representative or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional restrictions deemed necessary
or appropriate by the Committee.

  

 -14- 

 

 

Section 17. Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount. The minimum required withholding
obligations may be settled with Shares, including Shares that are part of the
Award that gives rise to the withholding requirement. Notwithstanding the
immediately preceding sentence, the Company, in its discretion, may withhold
Shares having a Fair Market Value up to, but not in excess of, the maximum
statutory withholding requirements. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company will
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant.

 

Section 18. Liability of Company.

 

(a) Inability to Obtain Authority. If the Company cannot, by the exercise of
commercially reasonable efforts, obtain authority from any regulatory body
having jurisdiction for the sale of any Shares under this Plan, and such
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance of those Shares, the Company will be relieved of any liability for
failing to issue or sell those Shares.

 

(b) Grants Exceeding Allotted Shares. If Shares subject to an Award exceed, as
of the date of grant, the number of Shares which may be issued under the Plan
without additional shareholder approval, that Award will be contingent with
respect to such excess Shares, on the effectiveness under Applicable Law of a
sufficient increase in the number of Shares subject to this Plan.

 

(c) Rights of Participants and Beneficiaries. The Company will pay all amounts
payable under this Plan only to the applicable Participant, or beneficiaries
entitled thereto pursuant to this Plan. The Company will not be liable for the
debts, contracts, or engagements of any Participant or his or her beneficiaries,
and rights to cash payments under this Plan may not be taken in execution by
attachment or garnishment, or by any other legal or equitable proceeding while
in the hands of the Company.

  

 -15- 

 

 

Section 19. General Provisions.

 

(a) The Board may require each Participant to represent to and agree with the
Company in writing that the Participant is acquiring securities of the Company
for investment purposes and without a view to distribution thereof and as to
such other matters as the Board believes are appropriate.

 

(b) The Awards shall be subject to the Company’s recoupment and stock ownership
policies, as may be in effect from time to time.

 

(c) All certificates for Shares or other securities delivered under the Plan
will be subject to such share-transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations and other requirements of
the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other Applicable Law, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

 

(d) Nothing contained in the Plan will prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required.

 

(e) Neither the adoption of the Plan nor the execution of any document in
connection with the Plan will: (i) confer upon any employee or other service
provider of the Company or an Affiliate any right to continued employment or
engagement with the Company or such Affiliate, or (ii) interfere in any way with
the right of the Company or such Affiliate to terminate the employment or
engagement of any of its employees or other service providers at any time.

 

(f) Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

 

Section 20. Effective Date of Plan. The Plan became effective on [●] (the
“Effective Date”), upon its approval by the holders of a majority of the voting
power of the shares deemed present and entitled to vote at the Meeting of
Stockholders of SITO Mobile, Ltd.

 

Section 21. Term of Plan. Unless the Plan shall theretofore have been terminated
in accordance with Section 13, the Plan shall terminate on the 10-year
anniversary of the Effective Date, and no Awards under the Plan shall thereafter
be granted.

 

Section 22. Invalid Provisions. In the event that any provision of this Plan is
found to be invalid or otherwise unenforceable under any Applicable Law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.

 

Section 23. Governing Law. The Plan and all Awards granted hereunder will be
governed by and construed in accordance with the laws and judicial decisions of
the State of Delaware, without regard to the application of the principles of
conflicts of laws.

 

Section 24. Notices. Any notice to be given to the Company pursuant to the
provisions of this Plan must be given in writing and addressed, if to the
Company, to its principal executive office to the attention of its Chief
Financial Officer (or such other Person as the Company may designate in writing
from time to time), and, if to a Participant, to the address contained in the
Company’s personnel files, or at such other address as that Participant may
hereafter designate in writing to the Company. Any such notice will be deemed
duly given: if delivered personally or via recognized overnight delivery
service, on the date and at the time so delivered; if sent via telecopier or
email, on the date and at the time telecopied or emailed with confirmation of
delivery; or, if mailed, five (5) days after the date of mailing by registered
or certified mail.

 

-16-



 

